

116 HR 6254 IH: Gig Economy Infrastructure Act
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6254IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. McHenry (for himself, Mrs. Wagner, Mr. Barr, Mr. Stivers, and Mr. Huizenga) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Securities and Exchange Commission to extend exemptions for securities offered as part of employee pay to other individuals providing labor or services for remuneration, to temporarily preempt certain provisions of State law with respect to wage rates and benefits, and for other purposes.1.Short titleThis Act may be cited as the Gig Economy Infrastructure Act. 2.Extension of Rule 701The exemption provided under section 230.701 of title 17, Code of Federal Regulations, shall apply to individuals providing labor or services for remuneration to an issuer (other than employees) to the same extent as such exemptions apply to employees of the issuer.3.Preemption of certain provisions of State law(a)In generalAny provision of a State law with respect to wage rates or benefits that creates a presumption that an individual providing labor or services for remuneration for a person is an employee of such person under such law is preempted.(b)SunsetThis section shall cease to have any force or effect after the end of the 3-year period beginning on the date of enactment of this Act.4.GAO studyNot later than the end of the 1-year period beginning on the date of enactment of this Act, the Comptroller General of the United States shall carry out a study on the effects of this Act and submit a report on such study to the Congress.